224 S.E.2d 253 (1976)
29 N.C. App. 370
Mildred WILLIAMSON
v.
Carl C. WALLACE et al.
No. 7614SC19.
Court of Appeals of North Carolina.
May 5, 1976.
Certiorari Denied July 14, 1976.
*254 Bryant, Bryant, Drew & Crill, P. A. by Victor S. Bryant, Jr., Durham, for plaintiff-appellant.
Spears, Spears, Barnes, Baker & Boles by Alexander H. Barnes and Newsom, Graham, Strayhorn, Hedrick, Murray & Bryson by James T. Hedrick, Durham, for defendants-appellees.
Certiorari Denied by Supreme Court July 14, 1976.
PARKER, Judge.
The question presented is whether plaintiff, as a member of defendant church, has standing to maintain this action. We agree with the trial court that she does not.
Defendant is an unincorporated Baptist Church and as such is an independent and self-governing entity whose governing body is its entire congregation. When the courts are called upon to determine legal questions involving this type of organization, such questions must be "resolved on the basis of principles of law equally applicable to the use of properties of an unincorporated athletic or social club." Atkins v. Walker, 284 N.C. 306, 319, 200 S.E.2d 641, 650 (1973). In an Annotation entitled "Recovery by member from unincorporated association for injuries inflicted by tort of fellow member," in 14 A.L.R. 2d 473, the general rule is stated to be
"that the members of an unincorporated association are engaged in a joint enterprise, and the negligence of each member in the prosecution of that enterprise is imputable to each and every other member, so that the member who has suffered damages to his person, property, or reputation through the tortious conduct of another member of the association may not recover from the association for such damage, although he may recover individually from the member actually guilty of the tort." See, 6 Am.Jur.2d, Associations and Clubs, § 31.
Our decision here is controlled by Goard v. Branscom, 15 N.C.App. 34, 189 S.E.2d 667 (1972), which held that each member of an unincorporated church is engaged in the joint enterprise of worship and therefore one member may not recover from the church for damages sustained through tortious conduct of another member.
Other questions might arise had defendant church been incorporated or had it been one having a more hierarchical structure, but such problems are not now before us.
The judgment appealed from is
Affirmed.
MORRIS and MARTIN, JJ., concur.